Opinion issued July 14, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00685-CR
———————————
The State of Texas, Appellant
V.
Terry Golding, Appellee

 

 
On Appeal from the County Criminal
Court at Law No. 6
Harris County, Texas

Trial Court Case No. 1694035
 

MEMORANDUM OPINION ON
REHEARING
Appellant
the State of Texas has moved for rehearing.  We grant rehearing, withdraw our opinion and judgment
of May 12, 2011, and issue this opinion and judgment in their stead.
In 1994, Terry
Golding, a lawful permanent resident of the United States since 1989, pleaded
guilty to the misdemeanor offenses of driving while intoxicated and unlawful
possession of a firearm.  Shortly after
the United States Supreme Court decided Padilla
v. Kentucky, 130 S. Ct. 1473 (2010), Golding applied for a writ of habeas
corpus, claiming that his 1994 guilty plea was involuntary because his counsel
failed to advise him of the immigration consequences of entering a guilty plea,
specifically, that a conviction for unlawful possession of a firearm would
render him deportable and ineligible for United States citizenship.  The trial court granted Golding habeas relief
and vacated his conviction for unlawful possession of a firearm.  We affirmed the trial court’s ruling on May 12,
2011.  
In its
motion for rehearing, the State informed this Court that Golding was approved
for naturalization on April 29, 2011, and took the oath to become a United
States citizen on May 18, 2011.  The
State provided certified copies of the administrative approval and the
certificate of naturalization, of which we take judicial notice.[1]  Tex. R.
Evid. 201; see Watkins v. State,
245 S.W.3d 444, 456 (Tex. Crim. App. 2008);
Watts v. State, 99 S.W.3d 604, 609–10 (Tex. Crim. App. 2003).  The naturalization petition’s approval
eliminated the basis for Golding’s request for habeas relief and rendered it
moot.  See In re Turner, 177
S.W.3d 284, 288 (Tex. App.—Houston [1st Dist.] 2005, orig. proceeding) (challenge
to restraint in absence of conviction order dismissed as moot where trial court
provided copy of order before court of appeals ruled on habeas petition).  
“Where the
premise of a habeas corpus application is destroyed by subsequent developments,
the legal issues raised thereunder are rendered moot.”  Saucedo
v. State, 795 S.W.2d 8, 9 (Tex. App.—Houston [14th Dist.] 1990, no pet.)
(citing Ex parte Branch, 553 S.W.2d
380, 381 (Tex. Crim. App. 1977); Ex parte
Norvell, 528 S.W.2d 129, 131 (Tex. Crim. App. 1975); Ex parte Marks, 165 S.W.2d 184 (Tex. Crim. App.1942)); see Hubbard v. State, 841 S.W.2d 33,
33–34 Tex. App.—Houston [1st Dist.] 1992, no pet.).  
 
 
 
 
 
 
 
 
 
 
We
therefore vacate the judgment of the trial court and dismiss the application
for writ of habeas corpus.  All pending
motions are also dismissed as moot.[2]
 
                                                          Jane Bland
                                                          Justice
Panel
consists of Chief Justice Radack and Justice Bland.[3] 
Do not
publish.   Tex. R. App. P. 47.2(b).

 




[1]           The Court gave Golding an opportunity to
respond to the State’s motion for rehearing, but no response was filed.
 


[2]
          The State has also filed a motion to abate
the appeal and remand the case to the trial court for new findings.  If a case becomes moot, the parties lose
their standing to maintain their claims, and the court loses jurisdiction to
consider them.  Williams v. Lara, 52 S.W.3d 171, 184 (Tex. 2001).  We therefore dismiss that motion for the same
reasons we dismiss the writ application.
 


[3]
          Justice Alcala was a member of the original panel but has resigned in
the interim.  The two remaining justices
ruled on this motion.  See Tex.
R. App. P. 49.3(b).